In re Smith, Terry H.; Epperson, Tom L.; Westervelt, Paul T. Jr.; Nolan, William T. II; Yednak, Alexander; Regan, John B.; Parker, Jefferson G.; Parker, Constance C.; Hayne, C. Peck; Friedrichs, G. Shelby; Rodriguez, Edwin R. Jr.; Friedrichs, J.M. Gore; -Plaintiff(s); Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; to the Court of Appeal, Fourth Circuit, Number 90CW-1966; Parish of Orleans Civil District Court Div. “E” Number 90-6508.
Granted. The judgment of the Court of Appeal is reversed and the judgment of the district court reinstated.